Citation Nr: 1704402	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-21 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the US Navy from September 1959 to August 1963.  The Veteran died in February 2011.  The appellant in the present appeal is his surviving widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Notably, this claim was first handled at the St. Paul, Minnesota Pension Management Center (PMC) and then transferred to the RO in Jackson, Mississippi for development because the claim involves radiation exposure.  Jurisdiction was temporarily transferred to the RO in Oakland, California for the issuance of the statement of the case.  Jurisdiction was subsequently transferred back to the St. Paul, Minnesota PMC.

The Board is aware that the April 2013 statement of the case (SOC) was mailed to a representative as well - the American Legion.  However, the evidence of record demonstrates that the appellant is not currently represented by the American Legion, nor has she ever been represented by the American Legion.  This notation appears to be in error as there is no documentation of record such as VA Form 21-22 appointing a representative for this appellant.  The appellant has also never suggested that she is represented by anyone.  As such, the Board will proceed to adjudicate this claim without further concern for the American Legion.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).





FINDINGS OF FACT

1. The Veteran died in February 2011; his primary cause of death was cardiorespiratory failure due to, or as a consequence of, Hodgkin's lymphoma. 

2. At the time of his death, the Veteran had no service-connected disabilities, nor did he have a pending claim for VA benefits.

3. The Veteran is presumed to have been exposed to herbicides while in service.

4. Hodgkin's lymphoma is a presumptive disease associated with exposure to an herbicide agent.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 
      
As explained below, the Board determines that the evidence currently of record is sufficient to grant the Appellant's claim for service connection for cause of death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II. Laws and Regulations

The appellant seeks service connection for the Veteran's cause of death.  DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2016).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as Hodgkin's disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran's medical records indicate that the earliest diagnosis was in 2010, nearly fifty years following separation from service.  As such, the Appellant would not be able to establish service connection on behalf of the Veteran on a presumptive basis for chronic diseases under 38 C.F.R. §§3.307 and 3.309; however, the Appellant is not prejudiced by the adjudication of the claim under this theory, as the Board finds that service connection is warranted on other grounds.

Where it is contended that the disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  The term "radiation-risk activity" means, among other things, onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  As discussed below, the presumptions based on radiation exposure are not applicable in this case as Hodgkin's disease is specifically excluded as a presumptive disease due to radiation exposure under 38 C.F.R. § 3.309(d) and excluded as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).

With respect to the appellant's contention that the Veteran was exposed to herbicides (to include Agent Orange), there is a presumption, absent affirmative evidence to the contrary, of exposure for all Veterans who served in Vietnam, or on its inland waterways, during the Vietnam Era, defined as the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as Hodgkin's disease, shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014), 38 C.F.R. § 3.307(d), are also satisfied.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Factual Background and Analysis

The Appellant is claiming service connection for the cause of the Veteran's death.  The Veteran's death certificate indicates that his primary cause of death was cardiorespiratory failure due to, or as a consequence of, lymphoma.  The Appellant has asserted that the Veteran was diagnosed with non-Hodgkin's lymphoma; however, VA treatment records show that he was diagnosed with classical Hodgkin's lymphoma/disease in May 2010.  The Veteran was not service-connected for any disability prior to his death.  Thus, the Board must determine whether service connection is warranted for Hodgkin's disease.

The Appellant contends that the Veteran's Hodgkin's lymphoma, which caused his death, was due to exposure to ionizing radiation; or, in the alternative that it was caused by exposure to herbicides (to include Agent Orange) while working on the flight deck of the USS Princeton between 1959 and 1963.

With regard to the Appellant's contention that the Veteran was exposed to radiation, historical records have confirmed his participation in Operation DOMINIC I, a U.S. atmospheric nuclear test conducted at Christmas and Johnston Islands in the Pacific Ocean during 1962.  See 38 C.F.R. § 3.309(d)(3)(v)(R).  Thus, the Veteran's exposure to ionizing radiation is not in dispute.  However, as noted above, Hodgkin's disease is specifically excluded as a presumptive disease due to radiation exposure under 38 C.F.R. § 3.309(d) and excluded as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  Further, treatment records do not indicate that his Hodgkin's disease was a result of ionizing radiation exposure and the Appellant is not competent as a lay person to determine any relationship between his radiation exposure and Hodgkin's disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Consequently, service connection for Hodgkin's disease based on radiation exposure is not warranted.

The Appellant contends in the alternative, that the Veteran's Hodgkin's lymphoma was due to exposure to Agent Orange.  As noted above, Hodgkin's lymphoma is a disease that will be presumptively service-connected on the basis of in-service exposure to herbicides, including Agent Orange.  38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  However, the Board must determine whether the Veteran actually set foot in Vietnam or whether the ship on which he served, the USS Princeton, operated in the inland waterways of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).

Following the Court of Appeals for Veteran's Claims' (Court) decision in Gray, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  27 Vet. App. 313.  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to herbicides.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated June 15, 2016).

As noted above, the Appellant has alleged that the Veteran was exposed to herbicides while in service aboard the USS Princeton, a "ship whose designation is considered a presumptive for exposure to Agent Orange."  The Appellant has stated more specifically, that the Veteran "served in Vietnam delivering some of the first Marine Advisors into the Mekong Delta in the spring of 1962."  See Statements in Support of Claim, dated March and May 2011.  The Board finds the Appellant competent to make the foregoing statements based on her marriage to the Veteran.  The Board likewise finds these statements to be credible in light of the evidence, discussed in further detail below, which supports the Appellant's statements.  See generally, Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility the VA may consider internal inconsistency, facial plausibility and consistency with other evidence of record).

Here, the record indeed demonstrates that the Veteran served aboard the USS Princeton.  The memorandum from the U.S. Army Joint Services Records Research Center (JSRRC), which contains information received from the Defense Personnel Records Information Retrieval System, includes deck logs for the USS Princeton dated between March and April 1962.  These deck logs indicate that in April 1962 the USS Princeton "delivered US Marine Corps advisors and helicopters to Soc Tràng in the Mekong Delta area, Republic of Vietnam (RVN)."  See Memorandum from JSRRC, dated March 9, 2012.  This information comports with the guidance provided to the Board in light of Gray, which indicates that the USS Princeton generally "operated as a troop transport with helicopters and smaller vessels transporting troops on and off shore during April 1962."  27 Vet. App. 313.
 
The Board notes that the Veteran's Department of Defense Form 214 (DD-214) is silent as to the Veteran's military occupational specialty (MOS).  Furthermore, prior to his death, the Veteran did not submit any statements indicating that he personally stepped foot in Vietnam, or transited the inland waterways.  However, the Veteran's DD-214 identifies the Veteran's related civilian occupation as Able Seaman (water trans.) while in service.  It is reasonable to assume, given the Appellant's statements, that the Veteran was, in fact, part of the troop transport directly responsible for delivering the U.S. Marine Corps advisors and helicopters to Soc Tràng in the Mekong Delta area.

The Board additionally notes that the revised VBA Adjudication Manual M21-1 ("M21-1") guidance on Developing Claims for Service Connection Based on Herbicide Exposure, Part IV, Subpart ii, Chapter 1, Section H, states that the "Mekong River and other rivers with prominent deltas begin at a line drawn across the mouth of each inlet on the outer perimeter of the landmass of the delta".  See the M21-1, IV.ii.1.H (updated February 5, 2016).  In light of the information provided by the JSRRC regarding the USS Princeton's likely navigation into this region, and given the reasonable doubt as to the Veteran's specific duties while assigned to this ship, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); Gray, 27 Vet. App. at 319.

As noted above, it is undisputed that the Veteran's Hodgkin's lymphoma caused his death.  Resolving reasonable doubt in the Veteran's favor, the Veteran is presumed to have been exposed to herbicides while in service, and since Hodgkin's disease is a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e), the Board finds that service connection for the Veteran's cause of death is warranted on a presumptive basis.




ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


